ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant has had the record perfected relative to his bills of exception, and it is shown that the clerk through inadvertence failed to append thereto the approval of the trial judge, although same had been seasonably approved. We therefore consider these bills as now presented.
*149Bill No. 1 complains because, in connection with a judgment of conviction of the appellant for lunacy in 1926 in Gray-son County, appellant was not permitted to introduce a clause appearing in the clerk’s certificate as follows: “And there does not appear of record any proceedings to set aside the judgment herein described.” Such statement on its face shows that it was not a part of the judgment proper, but was an ex parte statement of the clerk. It was therefore hearsay. It is also observed that there was nothing to show that the judgment had been set aside, and the trial court in his charge treated such judgment as though it was still in force and effect. In his charge he instructed the jury relative to such judgment of lunacy, and required of them that they must find appellant sane beyond a reasonable doubt before they could convict him of any offense. We see no error in this bill.
In bill of exceptions No. 2 appellant complains because of the trial court’s failure to continue the case because of the absence of a witness by whom appellant could have proven why he had a pistol with him at the time of the shooting, the reason being that he was on a trade with a man by the name of Butler. Such testimony was not of such a material nature as to require a continuance, because the trial court placed no limitation upon appellant’s right to have a pistol on his person. This also seems to be a subsequent application, and it further appears that such testimony was bound to have been known by appellant prior to the time of the trial, and could not have been a recently discovered witness upon appellant’s part. It also appears that a conversation was had between the attorneys on each side relative to an admission as to the absent witness’ testimony, and as to its truth, but the appellant’s attorneys never took advantage of such offer.
Bills of exceptions Nos. 3 and 4 relate to an effort to discharge a juror who had been previously accepted by appellant, after the jury had been selected, impaneled and sworn, and the remainder of the jury panel discharged. Appellant alleged that such juror was an enemy of his, and was prejudiced against him; that appellant was not aware of the fact that such juror had been selected until the jury had been selected, impaneled and sworn.
The court overruled a motion to quash the jury panel in the following order: “The Court: The defendant W. S. Gunter’s motion to quash the jury panel is overruled, defendant’s motion being based upon the fact that C. R. Hines, a juror selected in this case was not agreeable to him because of alleged per*150sonal enmity between said defendant and said juror. Said motion is overruled because of the fact that defendant, together with the other defendants in this case, through their attorneys, were presented with a list of the jurors and before either the state or the defendant questioned the jurors upon their voir diré; and that said jurors were questioned upon their voir dire by the state’s attorneys in the presence of all the defendants and in the presence of Mr. Hooser and Mr. Howze, attorneys for the said defendant, and the jurors were then questioned by Mr. Hooser in the presence of all of the said defendants and the State’s attorneys upon their voir dire, and that after said questioning upon their voir dire said attorneys were given fifteen minutes in which to exercise their challenges to said list, and that instead of fifteen minutes being taken, thirty minutes were taken for the exercising of their challenges, .and that said defendants and their attorneys had ample time and opportunity to make any cuts that they desired to make, and did make cuts of the jury list, that after said cuts were made by defendants and their attorneys, the jury was selected and sworn and that no objection was made to said juror C. R. Hines until after the jury was sworn and after the other jurors on the panel had been dismissed, and, therefore, said motion is overruled.”
We do not think any error is evidenced by said bills.
We do not think any error is shown in bill No. 5. It is a mere statement to the effect that the State had failed in its proof to overcome the judgment of insanity against appellant. We think this matter was properly disposed of in the original opinion.
The motion is overruled.